DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on June 24, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020 is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Kim on April 29, 2022.
The application has been amended as follows: 
Title is amended to “Vertical Memory Device With Tri-layer Channel”
Claim 17 is canceled as a non-elected method claim.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 17 directed to a method non-elected without traverse.  Accordingly, claim 17 has been cancelled.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 1 (from which claims 2-16 depend), the channel layers comprises an undoped channel area, an n-type doped buried channel area formed to surround the undoped channel area, and a p-type doped barrier area formed to surround the n-type doped buried channel area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Lee (US 2011/0260237) discloses (Fig. 3) a multilayer storage cell 150.	Lee (US 2013/0069152) discloses (Fig. 3) a memory structure with an undoped poly layer 104, a n+ poly layer 106 and a p+ poly layer 108.	Bin (US 2019/0280005) discloses (Fig. 1A) a dual layer channel 14.	Kanamori (US 2021/0288067) discloses (Fig. 4B) a vertical channel layer 130 with doped and undoped portions.	Lue (US Pat. No. 10,777,566) discloses (Fig. 3) a horizontal channel with regions 313/332/323 of conductively doped regions.	Rhie (US Pat. No. 9,236,394) discloses (Fig.8) a channel with a dielectric core 115E surrounded by lightly doped regions 126.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819